                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 MALIBU MEDIA, LLC,

                 Plaintiff,                                               1 8-cv- 13737

         V.
                                                                          OPINION
 VINCENT NOLAN,

                 Defendant.



       WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Malibu Media, LLC (“Plaintiff’) brings this action for copyright infringement
against Defendant Vincent Nolan (“Defendant”). The matter comes before the Court on
Plaintiffs Motion to Strike Improper Arguments from Defendant’s Answer (“Motion”). ECF
No. 25. For the reasons set forth below, the Motion is DENIED.
 I.    BACKGROUND
       On September 11, 2018, Plaintiff filed this copyright suit against a John Doe defendant
usinglP address 24.186.230.139. See Compl., ECF No. 1. After serving a third-party subpoena
on an internet service provider to determine who used the IP Address, Plaintiff filed his Amended
Complaint (“AC”), replacing John Doe with Vincent Nolan. AC ¶ 9, ECF No. 11. Defendant
answered on May 29, 2019. ECF No. 23.
       Presently before the Court is Plaintiffs Motion to Strike certain arguments contained in
the Answer. ECF No. 25. Defendant opposed the motion (“Opposition”). ECF No. 27.’ The
Court also received significant (and unnecessary) supplemental briefing. See ECF Nos. 33-35.
II.    DISCUSSION
        Plaintiff moves for “an order striking the improper argument included in the Answer.”
Mot. at 1. “The court may strike from a pleading an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” FRCP 12(f). The decision is within the Court’s
discretion. See In refine PaperAntitrttstLitig., 751 F.2d 603, 604 (3d Cir.1984).
      Generally, motions to strike “are viewed with disfavor. and are infrequently granted.”
                                                                  .   .



Wright & Miller, Federal Practice and Procedure, Civil § 1380-81 (3d ed.).



  While Defendant’s opposition is styled as a “Motion to Oppose” the Motion to Strike, the Court
construes the filing as Defendant’s opposition brief. Given Defendant’s pro se status, the Court will
excuse minor technical or procedural deficiencies in his briefing. Moving forward, Defendant should
be careful to comply with all applicable niles and deadlines.
                                                  1
        The Third Circuit has instructed that a district court should not grant a motion to
        strike a defense unless the insufficiency of the defense is clearly apparent.
        Additionally, a motion to strike should not be granted unless the presence of the
        surplusage will prejudice the adverse party.
 Zacharewicz v. Kokes fairways, LLC, 15-cv-155l, 2015 WL 4545638, at *1 (D.N.J. July 28,
 2015) (cleaned up).
         Here, the Motion will be denied because Plaintiff has not articulated any prejudice
 resulting from “the presence of the surplusage.” See Id. (quoting F. T. C. v. Hope Now
 ModUlcations, LLC, 09-cv-1204, 2011 WL 883202, at *1 (D.N.J. Mar. 10, 2011)). Plaintiff does
 not specify which portions of the Answer it objects to. See generallh Mot. As far as the Court
 can tell, its objection is to the Answer’s inclusion of various case citations and arguments
 regarding Defendant’s lack of liability. See, e.g., Answer ¶j 2, 5, 17. However, Plaintiff fails
 to identify any adverse consequence resulting from those arguments’ inclusion. See generally
 Mot. The closest Plaintiff comes is stating: “Motions to strike affirmative defenses ‘serve a
 useful purpose by eliminating insufficient defenses and saving the time and expense which
 would otherwise be spent in litigating issues that would not affect the outcome of the case.”
 Mot. at 2 (quoting US. v. Union Gas Co., 743 F. Supp. 1144, 1150 (E.D. Pa. 1990)). But
 nowhere does Plaintiff articulate how requiring such removal would save “time and expense.”
 See Union Gas Co., 743 F. Supp. at 1150. Plaintiff is under no obligation to formally respond
 to the legal arguments sprinkled throughout Defendant’s Answer. The only incurred “time and
 expense” caused by the surplusage resulted directly from the present Motion to Strike. Had
 Plaintiff not moved, the only consequence of the arguments’ presence in the Answer would have
 been to preview Defendant’s litigation strategy.
         Instead of articulating how any surplusage in the Answer causes prejudice, Plaintiff
 spends most of its brief shadowboxing an imaginary FRCP 1 2(b)(6) motion based on the
 arguments included in the Answer. See, e.g., Mot. at 3 (“Plaintiff has properly pled a claim for
 copyright infringement that survives Rule l2(b)(6)”). While Plaintiff may disagree with
 Defendant’s legal analysis, that is insufficient for a motion to strike. See Wright & Miller, supra
 § 1380-81. Defendant’s arguments amount to “I am not liable.” Removing them would not,
 as Plaintiff implies, “sav[e] the time and expense which would otherwise be spent in litigating
 issues that would not affect the outcome of the case.” Mot. at 2 (emphasis added) (quoting Union
 Gas Co., 743 F. Supp. At 1150). Testing Defendant’s arguments that he is not liable under
 existing law and fact will be the central issue of this suit.
III.    CONCLUSION
      For the reasons set forth above, Plaintiffs motion to strike certain arguments from the
 Answer, ECF No. 25, is DENIED. An appropriate order follows.




 Date: September 2019
